Citation Nr: 9934568	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-29 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to July 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 30 percent evaluation 
for service-connected schizophrenia.  By rating decision in 
October 1998, the RO granted an increased evaluation of 50 
percent for service-connected schizophrenia, effective from 
September 22, 1997.  In September 1997, the veteran's claims 
file was transferred to the Los Angeles, California, RO for 
further adjudication at the veteran's request.  


FINDING OF FACT

The veteran's service-connected schizophrenia is manifested 
by total social and industrial impairment, suicidal and 
homicidal ideations, hallucinations, and delusions.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for service-
connected schizophrenia have been met during the entire 
period of the pendency of the current claim.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9205 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9211 
(effective November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for a nervous condition in July 1983.  A 
VA examination in October 1983 provided diagnoses of residual 
schizophrenia, manifested by unreality and inappropriate 
affect and symptoms of flashbacks, insomnia and ideas of 
reference, and explosive personality disorder.  By rating 
decision in November 1983, the RO granted service connection 
for residual schizophrenia with a 10 percent evaluation, 
effective from July 19, 1983.  By rating decision in December 
1994, the RO granted an increased evaluation of 30 percent 
for the veteran's schizophrenia, effective from August 10, 
1994.  

By letter, dated in February 1995, K.D.C., Ph.D., a staff 
psychologist at the VA Medical Center (MC), stated that he 
had been treating the veteran since December 1993.  Dr. 
K.D.C. noted that the veteran had been variously diagnosed 
a paranoid schizophrenic, manic-depress, and schizoaffective, 
but Dr. K.D.C. had never observed the core symptoms of these 
disorder and had conceptualized the veteran as borderline 
personality disorder with explosive features.  Dr. K.D.C. 
reported that the veteran had escalating altercations with 
co-workers in his employment at a shipyard.  Dr. K.D.C. did 
not think that the veteran was capable of holding down 
employment without escalating cycles of negative interactions 
with co-workers, which could spiral into violence.  

A VA examination was conducted in July 1996.  The veteran 
reported complaints of night sweats, hallucinations, feelings 
of persecution, feelings of being under attack and being 
threatened by people, and a history of poor anger control and 
homicidal thoughts.  He stated that he heard voices, which 
seemed to increase with stress.  The veteran was currently 
unemployed, but had been employed at a shipyard from 1985 
until 1994 and had completed a bachelor's degree in 1990.  He 
noted that he lived by himself, but was engaged to be 
married.  He stated that he had few friends.  The examiner 
noted that the veteran did not appear significantly depressed 
or anxious during the interview.  The veteran admitted to 
mild auditory hallucinations with a history of paranoid ideas 
of reference and persecutory ideas.  These symptoms seemed to 
come and go and did not currently appear to be a large issue.  
The examiner provided a diagnosis of atypical bipolar 
disorder and a global assessment of functioning (GAF) rating 
of 55.  

In his notice of disagreement, received in February 1997, the 
veteran stated that he had to retire from his last employment 
due to the severity of his psychiatric condition.  He 
reported that he had not been employed since August 1994.  
By letter, received in March 1997, the veteran stated that 
his condition had worsened to the point where he could no 
longer care for himself, and he was homeless until his sister 
took him in.  

By letter received in October 1997, the veteran stated that 
his disability presented an exceptional or unusual disability 
picture with marked interference with his employment.  He 
stated that he had not been employed since August 1994.  

A VA examination was conducted in February 1998.  The veteran 
expressed distrust of people and reported several suicide 
attempts.  He denied any current suicidal plan.  The veteran 
stated that he wished he had died in the helicopter crash 
during service, which reportedly killed several of his 
friends, so that he would not have to go through the painful 
experiences in his life.  The veteran reported that he had no 
contact with his six siblings.  Mental status examination 
showed coherent, relevant, tangential, and somewhat pressured 
speech.  The veteran's affect was labile and his mood 
euphoric.  The examiner noted good memory and fair insight 
and judgment.  The examiner noted no current hallucinations 
or delusions, but the veteran reported hearing voices and 
feeling that people were talking about him behind his back.  
The examiner noted the veteran's complete distrust of people 
and stated that the veteran had no friends and was isolative.  
Diagnoses of schizoaffective disorder, rule-out PTSD, and 
borderline personality disorder with explosive features were 
reported, along with a GAF of 50.  The examiner stated that 
the veteran suffered from thought disorder plus depressive 
symptomatology, instability in life, poor self esteem, and 
inability to function with co-workers. 

The veteran was hospitalized from April to May 1998.  
Diagnoses at admission were polysubstance abuse (cocaine and 
alcohol), psychotic disorder not otherwise specified, rule-
out organic mental disorder secondary to drugs, rule-out 
depressed schizoaffective disorder, and rule-out post-
traumatic stress disorder.  A GAF of 45 was noted on 
admission.  The veteran was quite depressed and tangential 
with labile affect and some paranoia, anger, irritability, 
hopelessness and helplessness on admission.  During 
hospitalization, the veteran's paranoia decreased with 
medication.  At discharge, the veteran was much less 
depressed, much less psychotic, and more positive in 
attitude.  Diagnoses at discharge were polysubstance abuse 
and depressed schizoaffective disorder with a GAF of 60-70.  

The veteran was again hospitalized in July 1998 with 
diagnoses of cocaine induced psychosis/mood disorder, cocaine 
dependence, and questionable history of schizophrenia.  The 
veteran's mood was depressed and his affect labile.  
The veteran had some questionable suicidal ideation and some 
paranoid ideation with no hallucinations.  The veteran's 
insight and judgment were poor.  

The veteran was hospitalized from September to October 1998 
with diagnoses of cocaine dependence, alcohol abuse and 
schizoaffective disorder exacerbated by cocaine use.  The 
veteran reported cocaine use since age 23 and stated that he 
spent $300 a month on drugs.  The discharge report noted 
progress in group interaction.  

At a hearing before an RO hearing officer in April 1999, the 
veteran reported that he experienced a "slow reaction time" 
when under stress.  He stated that he had some difficulty 
with the medication prescribed for his psychiatric problems, 
in that he believed it was not working and impeded his 
ability to function.  Transcript, p. 3.  He stated that the 
last time he worked full-time was five years previous and 
indicated that he was separated due to his disability.  
Transcript, p. 4.  The veteran stated that his schizophrenia 
caused him to have difficulty remembering things, to take 
longer to do simple tasks and to have difficulty dealing with 
others.  Transcript, p. 5.  

The record contains VA outpatient treatment records dated 
from January 1994 to February 1997 and from March 1998 to 
April 1999.  The veteran was referred after an outburst of 
rage in the outpatient psychiatry section.  The records note 
periods of increased symptoms associated with work stressors, 
including increased nervousness, suspiciousness, and lack of 
patience.  The veteran was medically retired from his 
employment due to "threatening" behavior in September 1994.  
At the time the treating psychologist noted diagnoses of 
borderline personality disorder with explosive episodes and 
rule-out atypical bipolar disorder.  The psychologist stated 
that the veteran could be a serious workplace threat if 
under stress and for this reason was unemployable.  The 
records further showed that the veteran had an unsteady 
relationship with a woman until he moved to Seattle, 
characterized by arguments and dismissive behavior by her.  

At outpatient treatment in February 1997, the examining nurse 
noted that the veteran's mood fluctuated from day-to-day and 
sometimes from hour-to-hour.  His moods would go from 
suicidal depression with sadness, lack of energy, and lack of 
self-care, to a belief that he would be gainfully employed 
with high energy, racing thoughts, and grandiose delusions.  
The veteran's judgment was consistently impaired, as 
evidenced by his non-compliance with his medication.  The 
nurse noted chronic difficulty with short-term memory.  The 
nurse stated that the veteran's prognosis was very poor based 
on the veteran's inability to maintain any employment since 
1994.  The veteran had no close relationships and his fiancée 
had left him due to his anger and hostility.  Assessments of 
mixed bipolar disorder and personality disorder not otherwise 
specified were reported.  On a report, two weeks later, the 
nurse stated that he did not believe the veteran could be 
employed.  

The records from 1998 noted mood disorders induced by alcohol 
and drug abuse and anger outbursts due to dependence on 
drugs.  The veteran reported homicidal ideation in July 1998.  
Depressed mood, blunted affect, and anger were noted at that 
time.  In September 1998 paranoid ideation, auditory 
hallucination and depression were noted.  Impressions of 
cocaine dependence, alcohol abuse, history of marijuana 
abuse, and schizoaffective disorder exacerbated by cocaine 
dependency were provided.  The veteran reported that he had 
few friends, constant fear, and perceived enemies.  In 
February 1999, the veteran reported an altercation with 
another individual at the sober living home.  The therapist 
noted that the veteran's mood went from calm to anger and the 
veteran expressed the need to protect himself from the other 
individual.  No drug use was reported following 
hospitalization from September to October 1998.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the September 1997 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 30 percent for definite impairment of social and 
industrial adaptability; 
? 50 percent for considerable impairment of social and 
industrial adaptability;
? 70 percent with lesser symptomatology than the criteria 
for a 100 percent evaluation such as to produce severe 
impairment of social and industrial adaptability; and
? 100 percent for active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).

The current Schedule provides for the following evaluations:  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9211 (1998).

In the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) a GAF of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school function (e.g., no friends, unable to 
keep a job).  A GAF of 51-60 shows moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF of 61-70 shows some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

In the instant case, the veteran filed a claim for an 
increased evaluation for his service-connected schizophrenia 
in June 1996.  By rating decision in October 1998, the RO 
granted an increased evaluation of 50 percent effective 
from September 22, 1997.  The Board considers both whether 
the veteran's service-connected schizophrenia warrants an 
evaluation in excess of 30 percent for the period prior to 
September 22, 1997 and whether the veteran's schizophrenia 
warrants an evaluation in excess of 50 percent for the period 
effective September 22, 1997. 

The Board finds that the veteran's symptomatology most 
closely approximates the criteria for a 100 percent 
evaluation under both the old and the new Schedule during the 
entire period of the pendency of the instant claim.  The 
veteran's symptomatology has remained relatively constant 
during the pendency of the veteran's claim for an increased 
evaluation, and the Board finds no basis in the record for 
providing a higher evaluation effective from September 1997.  
The veteran was medically retired from his employment in 1994 
due to his psychiatric condition.  Dr. K.D.C. noted that he 
did not think the veteran was capable of holding down 
employment without escalating cycles of negative interactions 
with co-workers, which could spiral into violence.  VA 
outpatient records in September 1994 noted that the veteran 
could be a serious workplace threat if under stress and was 
unemployable.  Outpatient treatment in February 1997 provided 
an opinion that the veteran could not be employed.  The VA 
examiner in February 1998 stated that the veteran had an 
inability to function with co-workers.  The veteran's work 
history demonstrates total impairment of industrial 
adaptability, due to the veteran's mood disturbances and 
impaired impulse control.  

Repeated suicidal and homicidal ideation was reported, and at 
least one suicide attempt was made.  On VA examination in 
July 1996 auditory hallucinations were reported.  The veteran 
reported hallucinations at the February 1998 VA examination 
and at outpatient treatment in September 1998.  The veteran 
reported feelings of persecution and of being under attack at 
the July 1996 VA examination.  Following rehabilitation in 
September 1998, the veteran continued to report a perception 
of enemies and the need for protection.  The records show 
repeated notations of mood disturbances.  During outpatient 
treatment in February 1997, the examining nurse noted that 
the veteran's mood went from suicidal depression to high 
energy with grandiose delusions.  Poor impulse control, 
specifically in stressful situations, was reported.  

The record contains repeated notations of inability to 
maintain social relationships.  Although the veteran was 
engaged at one time, the veteran's treating psychologist 
noted difficulties with the relationship due to the veteran's 
anger and hostility.  The veteran reported distrust of people 
and the VA examiner in February 1998 noted that the veteran 
had no friends and was isolative.  

The Board notes that the veteran was also treated for 
substance abuse, and, during hospitalization in April, July, 
and September 1998, the veteran's psychiatric diagnoses were 
noted to be exacerbated by his cocaine dependence.  Section 
8052 of the Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is a result 
of a veteran's own alcohol or drug abuse.  The payment of 
compensation is prohibited whether the claim is based on 
direct service connection or, under 38 C.F.R. § 3.310(a), on 
secondary service connection of a disability proximately due 
to or a result of a service-connected condition.  Further, 
compensation is prohibited regardless of whether compensation 
is claimed on the basis that a service-connected disease or 
injury caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  
VAOPGCPREC 2-97 (Jan. 16, 1997).  The Board notes that the 
veteran provided inaccurate histories of drug usage on VA 
examination in February 1998 and at other VA treatment.  
During hospitalization in September 1998 it was noted that 
the veteran's schizoaffective disorder was exacerbated by his 
drug usage.  The physician did not provide an opinion as to 
the level of this exacerbation.  However, the record shows 
subsequent to rehabilitation and while living in a "sober 
living home," the veteran's total impairment due to mood 
disturbances, anger outbursts, and expressions of the need to 
protect himself continued to be noted.  Although the 
veteran's substance abuse clearly exacerbated his psychiatric 
symptoms, the evidence does not preponderate against a 
finding that, absent this exacerbation, the veteran's 
symptomatology most closely approximates the criteria for a 
100 percent evaluation.  Specifically, the Board notes that 
the veteran's treating psychologist, Dr. K.D.C., noted the 
veteran's inability to maintain employment and interact with 
others due to his psychiatric symptoms.  Although Dr. K.D.C. 
saw the veteran on a regular basis, he made no mention of any 
exacerbation caused by the veteran's drug usage.  




ORDER

Entitlement to an evaluation of 100 percent for service-
connected schizophrenia is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  


